
	
		II
		112th CONGRESS
		2d Session
		S. 3289
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2012
			Mr. Kerry (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To expand the Medicaid home and community-based services
		  waiver to include young individuals who are in need of services that would
		  otherwise be required to be provided through a psychiatric residential
		  treatment facility, and to change references in Federal law to mental
		  retardation to references to an intellectual disability.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Children's Mental Health
			 Accessibility Act of 2012.
		2.Expanding the
			 Medicaid home and community-based services waiver to include youth in need of
			 services provided in a psychiatric residential treatment facility
			(a)In
			 generalSection 1915(c) of
			 the Social Security Act (42 U.S.C. 1396n(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 a hospital or a nursing facility or intermediate care facility for the
			 mentally retarded and inserting a hospital, a nursing facility,
			 an intermediate care facility for the intellectually disabled, or a psychiatric
			 residential treatment facility,; and
					(B)by striking
			 a hospital, nursing facility, or intermediate care facility for the
			 mentally retarded and inserting a hospital, nursing facility,
			 intermediate care facility for the intellectually disabled, or psychiatric
			 residential treatment facility;
					(2)in paragraph
			 (2)(B), by striking or services in an intermediate care facility for the
			 mentally retarded each place it appears and inserting services
			 in an intermediate care facility for the intellectually disabled, or services
			 in a psychiatric residential treatment facility;
				(3)in paragraph
			 (2)(C)—
					(A)by striking
			 or intermediate care facility for the mentally retarded and
			 inserting intermediate care facility for the intellectually disabled, or
			 psychiatric residential treatment facility; and
					(B)by striking
			 or services in an intermediate care facility for the mentally
			 retarded and inserting services in an intermediate care facility
			 for the intellectually disabled, or services in a psychiatric residential
			 treatment facility;
					(4)in paragraph
			 (7)(A), by striking or intermediate care facilities for the mentally
			 retarded, and inserting intermediate care facilities for the
			 intellectually disabled, or psychiatric residential treatment
			 facilities,; and
				(5)by adding at the
			 end the following new paragraph:
					
						(11)For purposes of this subsection, the
				term psychiatric residential treatment facility means a facility
				other than a hospital that is certified as meeting the requirements specified
				in regulations promulgated for such facilities under section 1905(h)(1) and
				that provides psychiatric services in an inpatient setting to individuals under
				age 21 for which medical assistance is available under a State plan under this
				title.
						.
				(b)Waiver
			 limitationSection 1915(c) of such Act, as amended by subsection
			 (a), is further amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (D), by striking ; and and inserting a semicolon;
					(B)in subparagraph
			 (E), by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following new subparagraphs:
						
							(F)under the waiver, the total number of
				Medicaid inpatient bed days at psychiatric residential treatment facilities
				during each fiscal year within the waiver period will not exceed the total
				number of Medicaid inpatient bed days at such facilities for the previous
				fiscal year as increased by the estimated percentage increase (if any) in the
				population of individuals under age 21 residing in the State over the preceding
				12-month period; and
							(G)the State will provide to the
				Secretary annually, subject to such requirements as the Secretary determines
				appropriate, relevant information and evidence as to the manner in which the
				State will satisfy the requirements described in subparagraph
				(F).
							;
				and
					(2)by adding at the
			 end the following new paragraph:
					
						(12)For purposes of paragraph (2)(F), an
				individual who is under age 21 and is an inpatient in a bed in a psychiatric
				residential treatment facility for a single day shall be counted as one
				inpatient bed
				day.
						.
				3.Application of
			 Rosa's Law for Individuals with Intellectual Disabilities
			(a)References in
			 the Social Security Act
				(1)In
			 generalWith the exception of section 1930(b) of the Social
			 Security Act (42 U.S.C. 1396u(b)), such Act, as amended by section 2, is
			 further amended—
					(A)by striking,
			 wherever it appears, State mental retardation or developmental
			 disability authority and inserting State intellectual disability
			 or developmental disability authority;
					(B)by striking,
			 wherever it appears, mental retardation and inserting
			 intellectual disabilities; and
					(C)by striking,
			 wherever it appears, mentally retarded and inserting
			 intellectually disabled.
					(2)Conforming
			 amendment
					(A)In
			 generalSection 1902(e)(14)(F) of such Act, as added by section
			 2002(a) of Public Law 111–148, is amended by striking mentally
			 retarded and inserting intellectually disabled.
					(B)Effective
			 dateThe amendment made under subparagraph (A) shall take effect
			 on January 2, 2014.
					(b)References
				(1)In
			 generalFor purposes of each provision amended by this Act,
			 issuing or amending regulations to carry out a provision amended by this Act,
			 or issuing any publication or other official communication in regards to any
			 provision of the Social Security Act—
					(A)a reference to an
			 intellectual disability shall mean a condition previously referred to as mental
			 retardation, or a variation of such term, and shall have the same meaning with
			 respect to programs, or qualifications for such programs, for individuals with
			 such a condition;
					(B)a reference to an
			 individual who is intellectually disabled shall mean an individual who was
			 previously referred to as an individual who is mentally retarded, an individual
			 with mental retardation, or variations of such terms;
					(C)a reference to an
			 intermediate care facility for the intellectually disabled shall mean a
			 facility that was previously referred to as an intermediate care facility for
			 the mentally retarded; and
					(D)a reference to a
			 State intellectual disability or developmental disability authority shall mean
			 an entity that was previously referred to as a State mental retardation or
			 developmental disability authority.
					(2)RegulationsFor
			 purposes of amending regulations to carry out this Act, a Federal agency shall
			 ensure that the regulations clearly state—
					(A)that an
			 intellectual disability was formerly termed mental retardation;
					(B)that individuals
			 with intellectual disabilities were formerly termed individuals who are
			 mentally retarded;
					(C)that an
			 intermediate care facility for the intellectually disabled was formerly termed
			 an intermediate care facility for the mentally retarded; and
					(D)that a State
			 intellectual disability or developmental disability authority was formerly
			 termed a State mental retardation or developmental disability authority.
					(c)Rule of
			 constructionThis Act shall be construed to make amendments to
			 provisions of Federal law to substitute the term intellectual
			 disability for mental retardation or any variation of such
			 term without any intent to—
				(1)change the
			 coverage, eligibility, rights, responsibilities, or definitions referred to in
			 the amended provisions; or
				(2)compel States to
			 change terminology in State laws for individuals covered by a provision amended
			 by this Act.
				
